DETAILED ACTION
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 24, 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/180,484, filed on November 5, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating source” [claim 12] and the “handle rotation support component” [claim 17] must be clearly shown / identified within the drawings or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informality: in line 4, the term “When” should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 13, line 3, the phrase “the supporter” does not have a proper antecedent basis {should be the handle supporter}.  In Claim 16, the phrases “the handle coupling component” line 4, and “the door” line 5, each do not have a proper antecedent basis {the handle coupling component has support within claim 15; while the door could be either the first door or the second door}.  For examination purposes, Claim 16 will be interpreted as being dependent upon Claim 15.  In Claim 17, the phrase “is configured to support the handle connection component” is unclear and confusing as presently set forth since it is not clear how the handle rotation support component {line 6} both extends from the handle connection component and supports the handle connection component.  Appropriate correction / clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14 & 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2004-0061317.  KR`317 teaches of a cooking appliance (oven) comprising: an oven unit (10) comprising: a cooking compartment forming an interior space (compartment and space inside of body (10) – fig. 1) configured to cook food, an inherent heating source configured to heat the interior space of the cooking compartment (as is conventional in the oven / range art), and a first door (20) configured to open or close the cooking compartment; a drawer unit (shown in an upper portion of the oven unit – fig. 1) disposed at one side of the oven unit and comprising: a drawer (defined as a drawer type) configured to accommodate food, and a second door (14) configured to form a front exterior of the drawer (fig. 2); and a handle (30) rotatably mounted relative to the first door; and a handle supporter (connecting components shown in fig. 4) configured to rotatably support the handle.  As to Claim 13, wherein a coupling hole (viewed as one the insertion holes along the frame that correspond to the hinge holes (27’)) is formed at one surface of the at least one of the first door on which the handle is mounted, the coupling hole configured such that a portion of the supporter coupled to the handle is insertable therethrough (note figs. 2-4 for instance).  As to Claim 14, the handle supporter comprises: a handle lever (32) coupled to the handle; a handle supporter casing (27) configured to rotatably support the handle lever; and a handle fastening member (33) configured to connect the handle lever to the handle supporter casing.  As to Claim 18, the handle fastening member comprises a pin (note fig. 4).  As to Claim 19, the handle, the handle lever, and the handle supporter casing are fastened to each other by the handle fastening member (shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2004-0061317.  KR`317 teaches applicant’s basic inventive claimed appliance as outlined above, but does not show a hole cover coupled to the coupling hole as prescribed by applicant.  As to this feature, administrative notice is taken of the fact that covers, seals and gaskets are employed along openings where a movable part is present in order to help seal adjacent spaces and to protect the mating surfaces between the movable and fixed components.  As such, the claimed “inventive feature” concerns a slight constructional change in the prior art device that is deemed to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen.  Consequently, the “inventive feature” lacks an inventive step and therefore does not constitute patentable subject matter.  

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various handle assemblies for appliances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
December 3, 2022

/James O Hansen/Primary Examiner, Art Unit 3637